*1220OPINION.
Littleton:
The executors contend (1) that section 280 of the Revenue Act of 1926 is unconstitutional, and (2) if the section is constitutional, the estate of I. L. Phillips is liable for only its pro rata portion of the unpaid tax of the corporation.
The first contention is disposed of by the opinion of the Board in Henry Cappellini et al., 14 B. T. A. 1269, and the second claim advanced is governed by the opinion of the Board in Grand Rapids National Bank, 15 B. T. A. 1166, in which we held that any one of several transferees of the assets of the corporation is liable for the unpaid tax of the corporation to the extent of the amount received upon liquidation. Since I. L. Phillips received property of a greater value than the amount of the- tax due by the Coombe Garment Co., the taxpayer, the Commissioner’s determination is approved.

Judgment will be entered for the respondent.